DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claims are directed to neither a ‘process’ nor a ‘machine,’ but rather embraces or overlaps two different statutory classes of invention set forth in 35 U.S.C. 101 which is drafted so as to set forth the statutory classes of invention in the alternative only.” Id. at 1551. 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.





Regarding claims 1-20, there are several limitations/phrases that render the claim indefinite because the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. More specifically, the terms “common movement mechanism”, “common automatic gripping mechanism”, “common dedicated software”, “relative memory”, “special adjustment device”, “relative memory” in claim 1, “common forced ventilation system” in claim 9, “common exposure meter”, “common luxmeter”, “common adjustment potentiometer” in claim 10, “common App” in claim 12. 

More specifically, it is unclear and therefore indefinite as to what is meant by “common”, and how it limits the corresponding features (movement mechanism, automatic gripping mechanism, dedicated software, exposure meter, luxmeter, adjustment potentiometer, App) and what constitutes the metes and bounds/standard for the term “common”.  


Likewise , the phrase "relative memory" renders the claim indefinite because it is unclear what is meant by “relative” and what constitutes the metes and bounds or standard for the term “relative”.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 is indefinite as it is unclear it is written as an apparatus claim, however, it is replete with features that refer to method steps, (“carried out by”  “being provided”, “being carried out”, steps (A) to (G)), which makes the limitations unclear and result in a lack of clarity, as it appears both the method and apparatus are being claimed. 

More specifically, in claim 1 it is not clear what is meant by the term “modulable” nor does the specification describe in such a way as to reasonably convey to one skill in the releveant art to what it means or how the system is structured to be modulable. 

Additionally, claim 1 states the system certifies garments, but the analysis and identification steps do not comprise a step of certifying. Likewise, claim 1 states in step 

Further, it is not clear in Claim 1 nor from the specification which parameters are contained in the pre-set parameters, if the pre-set parameters include (morphological, metrical, colormetric, reflectance) or only the parameters (reflectance, colormetric) processed in step (E) 

Moreover, it is not clear or understood in Claim 1 step (E) what is meant by the software analyzes the images of the garment to “assess the amount of surface meeting the pre-set parameters”. Further, it is not clear what is meant by the phrase “with that regarding morphology and size” in step (F), if the “assessment result” in step (G) refers to the “feedback” in step (F). It is further unclear and therefore indefinite as step (H) refers to “garments approved” and “garments rejected”, however step (G) does not comprise a step of approving or rejecting. 

Claim 1 recites the limitation "the assessment result".  There is insufficient antecedent basis for this limitation in the claim.

Claim 3, it is not clear what is meant by “interchangeable” , as the order of the steps is not specified in claim 1.



Claim 14, is unclear, broad and therefore indefinite as it is not clear what is mean by the phrase “any other garment suitable to instantly identify the wearer even under poor visibility conditions”, as this phrase is vague and there is no standard for ascertaining what meet these limitations.  




Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERRELL HOWARD MATTHEWS whose telephone number is (571)272-5929.  The examiner can normally be reached on Monday thru Friday; 8:00 AM - 4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TERRELL H MATTHEWS/Primary Examiner, Art Unit 3655